Citation Nr: 9922631	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  96-45 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a balance disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 


INTRODUCTION

The veteran served on active duty for over 20 years and was 
discharged therefrom in October 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 decision by the aforementioned 
RO that denied the veteran's claim of entitlement to service 
connection for balance problems, and granted certain other 
service connection claims.  The Board has jurisdiction of 
this matter by virtue of a September 1996 notice of 
disagreement (which pertained only to the denial of service 
connection for the balance problem), a November 1996 
statement of the case, and a VA Form 9 ("Appeal to the Board 
of Veterans' Appeals"), submitted later in November 1996.


FINDING OF FACT

The veteran has benign positional vertigo which was incurred 
on active duty.


CONCLUSION OF LAW

Service connection for benign positional vertigo is 
warranted.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for a balance disorder.  In this regard, the Board 
notes that in order to establish service connection for a 
disability, there must be evidence that such disability is 
related to disease or injury that either began in or was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Here, the veteran served on active duty in the military for 
over twenty years.  His service medical records reflect that 
on the December 1974 examination, he was normal in all 
pertinent respects.  The earliest pertinent complaint appears 
on a March 1993 dental questionnaire, on which the veteran, 
in response to the question "have you ever had or have you 
now fainting or dizziness," responded yes.  In prior years, 
he had responded no to that question on similar service 
medical and dental questionnaires.  The January 1995 report 
of medical history, prepared in conjunction with the 
veteran's separation examination, reflects that the veteran 
again responded positively to this question.  The examining 
physician summarized and elaborated the veteran's statement 
by noting that the veteran had trouble balancing with his 
eyes closed, but that this was not considered disqualifying.  
The examiner also noted the veteran's history of a concussion 
due to a motor vehicle accident in 1978, at which time an 
electroencephalogram revealed possible epileptic focus, but 
no history of seizures.  (Service medical records from 1979 
confirm this history.)  Otherwise, his service medical 
records are negative for any complaint, treatment, or 
diagnosis of any balance problems, although they reflect the 
veteran's treatment for a concussion, with loss of 
consciousness, following a 1982 motor vehicle accident, and 
treatment for a scalp bruise after the veteran struck his 
head in a 1983 accident.  

The report of a February 1996 VA neurological examination 
reflects the veteran's complaints of dizziness, particularly 
when his head is in a certain position, of one or two year's 
duration.  The examiner noted the veteran's history of at 
least two head injuries, one with a concussion.  The examiner 
also noted that there was no history of a seizure disorder.  
Physical examination reproduced the dizziness on maneuver.  
Finger to nose touching produced a mild action tremor.  The 
diagnosis was transient vertigo episodes, likely from 
labyrinthitis or benign positional vertigo.  The examiner 
noted, however, the possibility of vertebral basilar 
insufficiency with the maneuver, and recommended magnetic 
resonance imaging (MRI) and a review of the veteran's medical 
records.  The corresponding June 1996 VA radiology report 
reflects that MRI revealed mild cortical atrophy.  
Thereafter, the VA examiner who conducted the February 1996 
neurological examination amended the February 1996 report to 
reflect that, after a review of the MRI report, the 
"diagnosis of vertigo is not from a neurologic cause."  

An April 1998 VA ear disease examination report, prepared by 
the same examiner who conducted the February 1996 neurologic 
examination, reflects the veteran's complaints of vertigo 
since service.  The examiner noted that, after a review of 
claims file, there was no history of vertigo in the file.  
The diagnosis was benign positional vertigo.  The examiner, 
in response to the RO's question of what caused the vertigo, 
stated that there was "no evidence" to support the 
diagnosis or that condition was present (by documentation) 
while the veteran was in service.  

The foregoing medical evidence credibly establishes that the 
veteran has benign positional vertigo.  Moreover, the 
manifestation of dizziness at the time of the January 1995 
separation examination constitutes competent evidence of both 
a current balance disorder and a relationship of that 
disorder to service.  See Hampton v. Gober, 10 Vet. App. 481 
(1997); cf. Clyburn v. West, 12 Vet. App. 296 (1999).  The 
only evidence to the contrary is the report of the April 1998 
VA ear examination, which reflects a review of the claims 
file.  However, in the April 1998 report, the examiner stated 
that there was "no evidence" to support the diagnosis or 
that condition was present (by documentation) while the 
veteran was in service.  This statement ignores the evidence 
of the veteran's complaints of dizziness in March 1993 and 
the dizziness demonstrated at the time of the separation 
examination.  Thus, with respect to the April 1998 report's 
etiological opinion, that report is inadequate, and of 
minimal probative value as to etiology.  (It is adequate 
insofar as it establishes the diagnosis of benign positional 
vertigo).  Therefore, the weight of the etiologic evidence 
favors the veteran.  Accordingly, service connection for 
benign positional vertigo is warranted.

(CONTINUED ON FOLLOWING PAGE.)


ORDER

Service connection for benign positional vertigo is granted.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

